Order filed July 10, 2018.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-17-01011-CV
                                 ____________

                             GINA LUSK, Appellant

                                      V.

   CHAMPIONS REAL ESTATE, IGNACIO OSORIO AND ADRIANA
                      OSORIO, Appellees


                  On Appeal from the 133rd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-53814

                                 ____________

                              NO. 14-18-00522-CV
                                 ____________

                             GINA LUSK, Appellant

                                      V.

 IGNACIO OSORIO, ADRIANA OSORIO, BRENDA ACRA, CHAMPION
        REAL ESTATE GROUP, LLC & JOHN MACAN, Appellees
                      On Appeal from the 133rd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2015-53814A

                                        ORDER

      On December 28, 2017, Gina Lusk filed a notice of appeal from the trial
court’s summary judgment order issued September 12, 2017. That appeal was
assigned to our court under appellate case number 14-17-01011-CV. On June 21,
2018, Gina Lusk filed a notice of appeal the trial court’s summary judgment order
issued September 12, 2017. That appeal was assigned to our court under appellate
case number 14-18-00522-CV.

      Today,    the     court,   on    its   own   motion,   orders   these   appeals
CONSOLIDATED.

      To facilitate the submission of the consolidated appeals, we abate appellate
case number 14-17-01011-CV until appellees’ brief is filed in appellate case
number 14-18-00522-CV. Appellate case number 14-17-01011-CV will be
reinstated on the court’s active docket at that time. The court will also consider an
appropriate motion to reinstate the appeals filed by any party, or the court may
reinstate the appeals on its own motion.

                                      PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.